895 F.2d 1412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest Ralph ELLIS, Sr., Jean Ellen Ellis, Plaintiffs-Appellants,v.Thomas L. TRIBBIE, Defendant-Appellee.
No. 89-3719.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1990.

1
Before NATHANIEL JONES and MILBURN, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellants' brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Ernest Ralph Ellis, Sr. and Jean Ellen Ellis request the appointment of counsel on appeal from the dismissal of their civil rights complaint filed under 42 U.S.C. Sec. 1983.  The complaint alleged that the defendant violated the Ellis's constitutional rights, when, as the attorney for another party sued by the Ellises, he failed to serve them with a copy of a motion to dismiss.  The district court concluded that the complaint was frivolous and dismissed it pursuant to 28 U.S.C. Sec. 1915(d).


4
Upon consideration, we conclude that this complaint was properly dismissed, as it lacked any arguable basis in law.   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).


5
Accordingly, the request for counsel is denied, and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation